DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 03/10/2021.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 12-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowder (U.S. 2016/0267577) in view of Vats (U.S. 2017/0103584).
Regarding claim 1, Crowder teaches: An interactive Pepper's Ghost system ([0004]... “holographic interactive retail system”), comprising: 
a sensor configured to detect a parameter indicative of an orientation ([0051]... “FIG. 8 illustrates a simplified example of video input and gesture control system in accordance with one or more embodiments of the present invention. In particular, as shown in the system 800, a video capture device 810 is configured to capture video images of one or more objects, particularly including one or more users 820 (e.g., a customer 660) that may have an associated position and/or movement 825. The video capture device 810 relays the captured video data 815, which may comprise color information, position/location information (e.g., depth information), etc., to a video processing system 830. At the video processing system 830, various body tracking and/or skeletal tracking algorithms can be used to detect the locations of various tracking points (e.g., bones, joints, etc.) of the user 820, which is then sent as tracked/skeletal data 835 to the computer 700 of system 600 above”); and 
a controller (processor 720 in Fig. 7)  configured to receive, from the sensor, sensor feedback corresponding to the parameter indicative of the orientation of the handheld device, and to control a Pepper's Ghost visual effect based on the sensor feedback ([0090]... “Advantageously, the techniques herein provide for a holographic interactive retail system. In particular, as mentioned above, the techniques described herein provide for a holographic image (e.g., Pepper's Ghost Illusion) to be used in a retail setting (e.g., storefront window), which, when combined with gesture control, allows people to walk up to the system and search for and buy products”).
Crowder does not explicitly teach: detect a parameter indicative of an orientation of a handheld device.
However, Vats teaches: detect a parameter indicative of an orientation of a handheld device ([0052]... “wherein the input command is received from one or more of a pointing device such as mouse; a keyboard; a gesture guided input or eye movement or voice command captured by a sensor, an infrared-based sensor; a touch input; input received by changing the positioning/orientation of accelerometer and/or gyroscope and/or magnetometer attached with wearable display or with mobile devices or with moving display; or a command to a virtual assistant”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Crowder to incorporate the teaching of Vats to configure a sensor to detect a parameter indicative of an orientation. The motivation of combining these analogous arts is to provide an easy to use solution for carrying out real-time customization of objects using a realistic 3D model of the real object ([0004]).

Regarding claim 2, the combination of Crowder and Vats teaches the invention of claim 1 as discussed above. Crowder further teaches: the handheld device ([0086]... “customer's mobile device”) and an infrared light emitter configured to direct infrared light toward the handheld device, wherein the handheld device comprises an infrared reflector configured to reflect the infrared light, and wherein the sensor comprises an infrared sensor configured to detect the infrared light ([0061]... “The depth capturing component 1120 may comprise two separate lenses, as illustrated in FIG. 11B, such as an infrared (IR) emitter 1122 to bathe the capture space in IR light, and an IR camera 1124 that receives the IR light from the IR emitter as it is reflected off of the objects within the capture space. For instance, the brighter the detected IR light, the closer the object is to the camera. One specific example of an IR camera is a monochrome CMOS (complimentary metal-oxide semiconductor) sensor. Notably, the IR camera 1124 (or depth capturing component 1120, generally) may, though need not, have the same frame rate and resolution as the video camera 1110 (e.g., 30 fps and 640×480 resolution). Note also that while the video camera 1110 and depth capturing component 1120 are shown as an integrated device, the two components may be separately located (including separately locating the illustrative IR emitter 1122 and IR camera 1124), so long as there is sufficient calibration to collaboratively determine portions of the video image based on depth between the separately located components”). 

Regarding claim 3, the combination of Crowder and Vats teaches the invention of claim 1 as discussed above. Crowder further teaches:  a light source communicatively coupled with the controller ([0061]... “[0061] The depth capturing component 1120 may comprise two separate lenses, as illustrated in FIG. 11B, such as an infrared (IR) emitter 1122 to bathe the capture space in IR light, and an IR camera 1124 that receives the IR light from the IR emitter as it is reflected off of the objects within the capture space”), wherein the controller is configured to control the light source based on the sensor feedback to cause a projection of light corresponding to the Pepper's Ghost visual effect and the orientation of the handheld device ([0090]... “Advantageously, the techniques herein provide for a holographic interactive retail system. In particular, as mentioned above, the techniques described herein provide for a holographic image (e.g., Pepper's Ghost Illusion) to be used in a retail setting (e.g., storefront window), which, when combined with gesture control, allows people to walk up to the system and search for and buy products”); and a transparent or translucent screen configured to reflect the projection of light corresponding to the Pepper's Ghost visual effect (transparent screen in Fig. 3; [0037]).

Regarding claim 4, the combination of Crowder and Vats teaches the invention of claim 3 as discussed above. Crowder further teaches: a stage onto which the Pepper's Ghost visual effect is simulated, wherein the transparent or translucent screen is positioned between the handheld device and the stage (see Figs. 2 and 3).  

Regarding claim 6, the combination of Crowder and Vats teaches the invention of claim 4 as discussed above. Crowder further teaches: wherein the stage comprises a show element associated with the Pepper's Ghost visual effect, and wherein the controller is configured to control the Pepper's Ghost visual effect based on the sensor feedback such that the Pepper's Ghost visual effect aesthetically interacts with the show element from a perspective at or adjacent to the handheld device ([0038]... “The light source itself can be any suitable video display panel, such as a plasma screen, an LED wall, an LCD screen, a monitor, a TV, a tablet, a mobile phone, etc. A variety of sizes can be used. When an image (e.g., stationary or moving) is shown on the video panel display 270, such as a person or object within an otherwise black (or other stable dark color) background, that image is then reflected onto the transparent screen (e.g., tensioned foil or otherwise), appearing to the viewer (shown as the stick figure) in a manner according to Pepper's Ghost Illusion. However, different from the original Pepper's Ghost Illusions using live actors/objects, and different from projector-based holographic systems, the use of video panel displays reduces or eliminates the “light beam” effect through atmosphere (e.g., fog), allowing for a clearer and un-tainted visual effect of the holographic projection. (Note that various diffusion layers may be used to reduce visual effects created by using video panel displays, such as the Moiré effect.) Also, using a video panel display 270 may help hide projector apparatus, and may reduce the overall size of the holographic system”).

Regarding claim 8, the combination of Crowder and Vats teaches the invention of claim 3 as discussed above. Crowder further teaches: wherein the light source is configured to direct the projection of light toward a location of the transparent or translucent screen, and wherein the controller is configured to determine the location based on the sensor feedback from the sensor ([0038]... “The light source itself can be any suitable video display panel, such as a plasma screen, an LED wall, an LCD screen, a monitor, a TV, a tablet, a mobile phone, etc. A variety of sizes can be used. When an image (e.g., stationary or moving) is shown on the video panel display 270, such as a person or object within an otherwise black (or other stable dark color) background, that image is then reflected onto the transparent screen (e.g., tensioned foil or otherwise), appearing to the viewer (shown as the stick figure) in a manner according to Pepper's Ghost Illusion”; [0062]... “Based on inputting the images from the camera 1100 into the video processing system 830, a corresponding depth differentiating component of the video processing system enables setting/defining a desired depth range (e.g., manually via user interface or dynamically by the process itself) using the captured depth information (e.g., IR information). For example, FIG. 12A illustrates an example source image 1210 that may be captured by the video camera 1110. Conversely, FIG. 12B illustrates an example depth-based image 1220 that may be captured by the depth capturing component 1120, such as the IR image captured by the IR camera 1124 based on reflected IR light from the IR emitter 1122. In particular, the image 1220 in FIG. 12B may be limited (manually or dynamically) to only show the desired depth range of a given subject (person, object, etc.), such as based on the intensity of the IR reflection off the objects”).

Regarding claim 12, Crowder teaches: An entertainment system ([0004]... “holographic interactive retail system”), comprising: 
a transparent or translucent screen (transparent screen in Fig. 3); 
a plurality of light emitters directed toward the transparent or translucent screen ([0061]... “[0061] The depth capturing component 1120 may comprise two separate lenses, as illustrated in FIG. 11B, such as an infrared (IR) emitter 1122 to bathe the capture space in IR light, and an IR camera 1124 that receives the IR light from the IR emitter as it is reflected off of the objects within the capture space”); 
a handheld device ([0086]... “mobile device”); 
a sensor configured to monitor an orientation  ([0051]... “FIG. 8 illustrates a simplified example of video input and gesture control system in accordance with one or more embodiments of the present invention. In particular, as shown in the system 800, a video capture device 810 is configured to capture video images of one or more objects, particularly including one or more users 820 (e.g., a customer 660) that may have an associated position and/or movement 825. The video capture device 810 relays the captured video data 815, which may comprise color information, position/location information (e.g., depth information), etc., to a video processing system 830. At the video processing system 830, various body tracking and/or skeletal tracking algorithms can be used to detect the locations of various tracking points (e.g., bones, joints, etc.) of the user 820, which is then sent as tracked/skeletal data 835 to the computer 700 of system 600 above”); and 
a controller (processor 720 in Fig. 7)  configured to receive sensor feedback from the sensor indicative of the orientation of the handheld device, wherein the controller is configured to select at least one light emitter of the plurality of light emitters based on the sensor feedback and to activate the at least one light emitter to emit light onto the transparent or translucent 25312118-2 screen such that a Pepper's Ghost effect is created from a perspective at the handheld device ([0090]... “Advantageously, the techniques herein provide for a holographic interactive retail system. In particular, as mentioned above, the techniques described herein provide for a holographic image (e.g., Pepper's Ghost Illusion) to be used in a retail setting (e.g., storefront window), which, when combined with gesture control, allows people to walk up to the system and search for and buy products”).
Crowder does not explicitly teach: monitoring an orientation of a handheld device.
However, Vats teaches: detect a parameter indicative of an orientation of a handheld device ([0052]... “wherein the input command is received from one or more of a pointing device such as mouse; a keyboard; a gesture guided input or eye movement or voice command captured by a sensor, an infrared-based sensor; a touch input; input received by changing the positioning/orientation of accelerometer and/or gyroscope and/or magnetometer attached with wearable display or with mobile devices or with moving display; or a command to a virtual assistant”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Crowder to incorporate the teaching of Vats to configure a sensor to monitor an orientation of the handheld device. The motivation of combining these analogous arts is to provide an easy to use solution for carrying out real-time customization of objects using a realistic 3D model of the real object ([0004]).

Regarding claim 13, the combination of Crowder and Vats teaches the invention of claim 12 as discussed above. Crowder further teaches: a stage, wherein the transparent or translucent screen is disposed between the stage and the handheld device (see Figs. 2 and 3).

Regarding claim 15, the combination of Crowder and Vats teaches the invention of claim 12 as discussed above. Crowder further teaches: wherein the sensor comprises an infrared sensor configured to detect infrared light emitted from, or reflected by, the handheld device ([0061]... “The depth capturing component 1120 may comprise two separate lenses, as illustrated in FIG. 11B, such as an infrared (IR) emitter 1122 to bathe the capture space in IR light, and an IR camera 1124 that receives the IR light from the IR emitter as it is reflected off of the objects within the capture space. For instance, the brighter the detected IR light, the closer the object is to the camera. One specific example of an IR camera is a monochrome CMOS (complimentary metal-oxide semiconductor) sensor. Notably, the IR camera 1124 (or depth capturing component 1120, generally) may, though need not, have the same frame rate and resolution as the video camera 1110 (e.g., 30 fps and 640×480 resolution). Note also that while the video camera 1110 and depth capturing component 1120 are shown as an integrated device, the two components may be separately located (including separately locating the illustrative IR emitter 1122 and IR camera 1124), so long as there is sufficient calibration to collaboratively determine portions of the video image based on depth between the separately located components”).

Regarding claim 16, the combination of Crowder and Vats teaches the invention of claim 12 as discussed above. Crowder further teaches: a microphone communicatively coupled with the controller and configured to detect an audio or voice command from an operator of the handheld device ([0046]... “FIG. 6 illustrates an example interactive retail system, where the system 600, which may be behind a storefront window or open to the public, comprises a holographic display 610, a user interface 620, and a computing device 700. The holographic display 610 may be based on any holographic image generation technique, such as those described above. Other peripheral devices, such as speakers 630, microphone 640, payment kiosk, etc., may also be included in the system 600. In general, a data store 650 may be local to the computing device 700, or else may be remotely located on one or more servers across a communication network”), wherein the controller is configured to receive data feedback from the microphone indicative of the audio or voice command, and wherein the controller is configured to activate the at least one light emitter in response to the data feedback from the microphone ([0077]... “An example of this concept is illustrated in FIG. 17, where a customer 660 can interact with a controlled avatar 1665 that may be controlled by a user 1620, either off to the side (e.g., a backroom of a store) or in a remote location (e.g., a remote call center). For instance, various cameras 1720, microphones 1730, and speakers 1740 (of the retail system 660) may allow the customer 660 to interact with the avatar 1665, enabling the controlling user 1620 to respond to visual and/or audio cues, hold conversations, and so on. Note again that the user 1620 may be replaced by an artificial intelligence engine that is configured to interact with the customer, that is, to respond to various audio or visual responses from the customer, such as playing a pre-recorded voice dialogue and pre-recorded animations”).

Regarding claim 18, Crowder teaches: An interactive Pepper's Ghost system ([0004]... “holographic interactive retail system”), comprising: 
a handheld device configured to be held by an operator ([0086]... “customer's mobile device”); 
a sensor configured to monitor an orientation of the handheld device ([0051]... “FIG. 8 illustrates a simplified example of video input and gesture control system in accordance with one or more embodiments of the present invention. In particular, as shown in the system 800, a video capture device 810 is configured to capture video images of one or more objects, particularly including one or more users 820 (e.g., a customer 660) that may have an associated position and/or movement 825. The video capture device 810 relays the captured video data 815, which may comprise color information, position/location information (e.g., depth information), etc., to a video processing system 830. At the video processing system 830, various body tracking and/or skeletal tracking algorithms can be used to detect the locations of various tracking points (e.g., bones, joints, etc.) of the user 820, which is then sent as tracked/skeletal data 835 to the computer 700 of system 600 above”); 
a microphone configured to detect voice audio from the operator (microphone 640 in Fig. 6); 
a transparent or translucent screen (transparent screen in Fig. 3); and 
a controller (processor 720 in Fig. 7) configured to: 
receive first data feedback indicative of the orientation of the handheld device from the sensor ([0090]... “Advantageously, the techniques herein provide for a holographic interactive retail system. In particular, as mentioned above, the techniques described herein provide for a holographic image (e.g., Pepper's Ghost Illusion) to be used in a retail setting (e.g., storefront window), which, when combined with gesture control, allows people to walk up to the system and search for and buy products”); 
determine, based on the first data feedback, a location on the transparent or translucent screen toward which the wand is pointed ([0075]... “FIG. 16 illustrates a simplified example of an avatar control system. In particular, as shown in the system 1600, a video capture/processing device 1610 is configured to capture video images of one or more objects, particularly including one or more users 1620 that may have an associated position and/or movement 1625. The captured video data may comprise color information, position/location information (e.g., depth information), which can be processed by various body tracking and/or skeletal tracking algorithms to detect the locations of various tracking points (e.g., bones, joints, etc.) of the user 1620”); 
receive second data feedback indicative of the voice audio from the operator ([0077] ... “various cameras 1720, microphones 1730, and speakers 1740 (of the retail system 660) may allow the customer 660 to interact with the avatar 1665, enabling the controlling user 1620 to respond to visual and/or audio cues, hold conversations, and so on”); and 
determine, based on the second data feedback, a voice command of a plurality of available voice commands ([0077]... “Note again that the user 1620 may be replaced by an artificial intelligence engine that is configured to interact with the customer, that is, to respond to various audio or visual responses from the customer, such as playing a pre-recorded voice dialogue and pre-recorded animations”); and 
activate, based on the location determined by the controller and the voice command determined by the controller, at least one light emitter of a plurality of light emitters such that the at least one light emitter emits light onto the location of the transparent or translucent screen to generate a Pepper's Ghost effect ([0090]... “Advantageously, the techniques herein provide for a holographic interactive retail system. In particular, as mentioned above, the techniques described herein provide for a holographic image (e.g., Pepper's Ghost Illusion) to be used in a retail setting (e.g., storefront window), which, when combined with gesture control, allows people to walk up to the system and search for and buy products”).
Crowder does not explicitly teach: monitoring an orientation of a handheld device.
However, Vats teaches: detect a parameter indicative of an orientation of a handheld device ([0052]... “wherein the input command is received from one or more of a pointing device such as mouse; a keyboard; a gesture guided input or eye movement or voice command captured by a sensor, an infrared-based sensor; a touch input; input received by changing the positioning/orientation of accelerometer and/or gyroscope and/or magnetometer attached with wearable display or with mobile devices or with moving display; or a command to a virtual assistant”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Crowder to incorporate the teaching of Vats to configure a sensor to monitor an orientation of the handheld device. The motivation of combining these analogous arts is to provide an easy to use solution for carrying out real-time customization of objects using a realistic 3D model of the real object ([0004]).

Regarding claim 19, the combination of Crowder and Vats teaches the invention of claim 18 as discussed above. Crowder further teaches: a stage disposed behind the transparent or translucent screen such that the transparent or translucent screen is disposed between the wand and the stage (see Figs. 2 and 3), and such that the Pepper's Ghost effect causes the operator to perceive a visual effect corresponding to the light emitted by the at least one light emitter as though it occurs in the stage ([0040] ... “In addition, by displaying an image of an object or person with a black background on the light source, it is reflected onto the transparent flat surface so it looks like the object or person is floating or standing on its own. In accordance with typical Pepper's Ghost Illusion techniques, a stage or background can be put behind and/or in front of the transparent film so it looks like the object or person is standing on the stage, and other objects or even people can also be on either side of the transparent film”).

Regarding claim 20, the combination of Crowder and Vats teaches the invention of claim 19 as discussed above. Crowder further teaches: a physical show object disposed in the stage, wherein the controller is configured to control a physical movement of the physical show object, and wherein the controller causes the physical movement of the physical show object to coincide with the Pepper's Ghost effect ([0040] ... “In addition, by displaying an image of an object or person with a black background on the light source, it is reflected onto the transparent flat surface so it looks like the object or person is floating or standing on its own. In accordance with typical Pepper's Ghost Illusion techniques, a stage or background can be put behind and/or in front of the transparent film so it looks like the object or person is standing on the stage, and other objects or even people can also be on either side of the transparent film”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowder (U.S. 2016/0267577) in view of Vats (U.S. 2017/0103584)as applied to claim 4 above, and further in view of Beaver (U.S. 5,685,625).
Regarding claim 5, the combination of Crowder and Vats teaches the invention of claim 4 as discussed above. Crowder does not explicitly teach: wherein the light source is positioned in a dark room offset from a line of sight between a location of the handheld device, the transparent or translucent screen, and the stage.
However, Beaver teaches: “Lighting on the stage changes in conjunction with the switching between projection means. Thus, when the first projection means 20 is used, lighting from lights 30 placed at one or more of the sides (not shown), top and bottom areas directly illuminates characters and objects on the stage area 28, but preferably does not in any significant way illuminate the first projection screen 20 or cause light to fall on the first projection screen 20. When the second projection means 40 is used, the characters and objects which are not to be seen are not illuminated directly, and preferably there is little incident light illuminating these characters and objects. Use of low lighting on an object when the second projection screen 34 is used allows an object to be seen as "transparent" as the audience can see the object but can also see what appears to be the background behind the object. If only the second projection screen is used with a side-lit object or person on the stage, the stage object will be very thin and "ghostly". The use of the first projection screen at the same time with a low projection level yields a more defined but still transparent stage object. Thus, the method of the invention allows a wide range of imagery, and a greater sense of presence even for its "ghosts"” (col. 5 line 57- col 6 line 12; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Crowder and Vats to incorporate the teaching of Beaver to configure the light source to be positioned in a dark room offset from a line of sight between a location of the handheld device, the transparent or translucent screen, and the stage. The motivation of combining these analogous arts is to achieve merger of stage and screen images through coordination of the degree of transparency of the stage object with the appearance and disappearance of screen images (col. 2 lines 36-39).

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowder (U.S. 2016/0267577) in view of Vats (U.S. 2017/0103584)as applied to claims 6 and 13 above, and further in view of Comploi (U.S. 2018/0348535).
Regarding claim 7, the combination of Crowder and Vats teaches the invention of claim 6 as discussed above. The combination of Crowder and Vats does not explicitly teach: an actuator configured to cause a movement of the show element, wherein the controller is configured to control the actuator based on the sensor feedback such that the movement of the show element coincides with the Pepper's Ghost visual effect.
However, Comploi teaches “... it may be desirable to include two or more Pepper's ghost assemblies in a display/projection system to allow the show or display designer to create cinematic-like visual effects. FIG. 4 illustrates an exemplary display or projection system 400 that includes first and second Pepper's ghost assemblies 420 and 440 to allow a show/display designer to concurrently and/or sequentially insert two types of images and/or media into imagery perceived by an audience or set of viewers 404. The audience 404 is positioned in an offset or offstage viewing space 405 that provides them with a direct line of sight into a stage or first space 410 where set elements (which may be actuated for movement) and live performers (human actors, robotic devices/characters, and the like) such as performer 412 may be located during operation of the system 400 to provide a show or display” ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Crowder and Vats to incorporate the teaching of Comploi to configure an actuator configured to cause a movement of the show element, wherein the controller is configured to control the actuator based on the sensor feedback such that the movement of the show element coincides with the Pepper's Ghost visual effect. The motivation of combining these analogous arts is to enhance a live performance with visual and lighting effects ([0009]).

Regarding claim 14, the combination of Crowder and Vats teaches the invention of claim 13 as discussed above. The combination of Crowder and Vats does not explicitly teach: a line of sight from the handheld device, through the transparent or translucent screen, and into the stage, wherein the transparent or translucent screen is disposed at a 45-degree angle relative to the line of sight.
However, Comploi teaches “... it may be desirable to include two or more Pepper's ghost assemblies in a display/projection system to allow the show or display designer to create cinematic-like visual effects. FIG. 4 illustrates an exemplary display or projection system 400 that includes first and second Pepper's ghost assemblies 420 and 440 to allow a show/display designer to concurrently and/or sequentially insert two types of images and/or media into imagery perceived by an audience or set of viewers 404. The audience 404 is positioned in an offset or offstage viewing space 405 that provides them with a direct line of sight into a stage or first space 410 where set elements (which may be actuated for movement) and live performers (human actors, robotic devices/characters, and the like) such as performer 412 may be located during operation of the system 400 to provide a show or display” ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Crowder and Vats to incorporate the teaching of Comploi to configure an actuator configured to cause a movement of the show element, wherein the controller is configured to control the actuator based on the sensor feedback such that the movement of the show element coincides with the Pepper's Ghost visual effect. The motivation of combining these analogous arts is to enhance a live performance with visual and lighting effects ([0009]).

Allowable Subject Matter
Claims 9-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: An interactive Pepper's Ghost system having all the claimed features of applicant's invention, specifically including “wherein the light source comprises a plurality of LED lights arranged in a grid, wherein the controller determines a row and a column of the grid based on the sensor feedback, and wherein the controller activates at least one LED light of the plurality of LED lights, the at least one LED light being positioned within the row and the column, to cause the projection of light from the at least one LED light and corresponding to the Pepper's Ghost visual effect”, as set forth in claim 9. 
Regarding claim 10, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: An interactive Pepper's Ghost system having all the claimed features of applicant's invention, specifically including “a first room configured to receive an audience member holding the handheld device, wherein the first room is defined by at least one first wall; a second room configured to receive a transparent or translucent screen of the interactive Pepper's Ghost system, wherein the second room is connected to the first room and defined by at least one second wall; a third room configured to receive a stage of the interactive Pepper's Ghost system, wherein the third room is connected to the second room such that the first room, the second room, and the third room are positioned along a straight line, and wherein the third room is defined by at least one third wall; and a fourth room configured to receive a light source of the interactive Pepper's Ghost system, wherein the fourth room is connected to the second room and offset from the straight line, and wherein the fourth room is defined by at least one fourth wall”, as set forth in claim 10. 
Claim 11 is objected to by virtue of its dependency on objected claim 10.
Regarding claim 17, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: An entertainment system having all the claimed features of applicant's invention, specifically including “a first room configured to receive an audience member holding the handheld device, wherein the first room is defined by at least one first wall; a second room configured to receive a transparent or translucent screen of the interactive Pepper's Ghost system, wherein the second room is connected to the first room and defined by at least one second wall; a third room configured to receive a stage of the interactive Pepper's Ghost system, wherein the third room is connected to the second room such that the first room, the second room, and the third room are positioned along a straight line, and wherein the third room is defined by at least one third wall; and a fourth room configured to receive a light source of the interactive Pepper's Ghost system, wherein the fourth room is connected to the second room and offset from the straight line, and wherein the fourth room is defined by at least one fourth wall”, as set forth in claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622           


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622